Citation Nr: 1622471	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  13-11 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss prior to October 31, 2013.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 31, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to March 1946.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter returns to the Board following a February 2014 remand.  A 100 percent rating has been assigned for hearing loss from October 31, 2013.  This is the Veteran's only service connected disorder.

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS). There are also records in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to October 31, 2013, the combined severity of the Veteran's right and left ear hearing acuity at any given time warranted an evaluation of, at most, 60 percent. 

2.  The preponderance of the evidence establishes the Veteran's bilateral hearing loss symptoms do not render him unable to secure or follow substantially gainful employment, prior to October 31, 2013.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for bilateral hearing loss prior to October 31, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2015).

2.  Prior to October 31, 2013, the criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete this claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate this claim.  The Board remanded this case in February 2014 in order for the AOJ to obtain a medical opinion regarding the severity of the Veteran's bilateral hearing loss prior to October 31, 2013, and to notify the Veteran of the requirements to substantiate a claim for a TDIU.  

Following remand, medical opinions from an audiologist were obtained in January and September 2009.  The additional opinions are adequate because they were offered pursuant to a review of the Veteran's pertinent medical history, and they include a discussion of the symptomatology relevant to issues on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has been properly notified of how to substantiate a claim for a TDIU, and neither the Veteran nor his representative has suggested otherwise.  

There is no evidence that additional records have yet to be requested, or that additional examinations are in order, and there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  


Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts). See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's bilateral hearing loss has been evaluated as 60 percent disabling prior to October 31, 2013 under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85.  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the record, a June 2009 audiogram performed at the University of Florida revealed the following puretone thresholds (in decibels) for the right ear: 60 at 1000 Hz, 65 at 2000 Hz, 90 at 3000 Hz, and 90 at 4000 Hz, for an average loss of 77 decibels.  For the left ear, the examination revealed thresholds of: 60 at 1000 Hz, 65 at 2000 Hz, 70 at 3000 Hz, and 75 at 4000 Hz, for an average loss of 68 decibels.  

Speech audiometry revealed speech recognition ability of 68 percent for the right ear and 28 percent for the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is VII for the right ear and XI for the left ear.  See 38 C.F.R. § 4.86(a).  Table VIa is also applicable to both ears, and results in a numeric designation of VII for the right ear and V for the left ear.  See 38 C.F.R. § 4.86(a).  Utilizing the highest numeric designations for each ear and applying it to Table VII results in, at most, a 60 percent evaluation under Diagnostic Code 6100.

A July 2009 VA examination revealed the following puretone thresholds for the right ear: 50 at 1000 Hz, 60 at 2000 Hz, 65 at 3000 Hz, and 80 at 4000 Hz, for an average loss of 64 decibels.  For the left ear, the examination revealed thresholds of: 50 at 1000 Hz, 75 at 2000 Hz, 65 at 3000 Hz, and 75 at 4000 Hz, for an average loss of 67 decibels.  

Speech audiometry revealed speech recognition ability of 36 percent for the right ear and 36 percent for the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is IX for the right ear and IX for the left ear.  See 38 C.F.R. § 4.86(a).  Utilizing the numeric designations for each ear and applying it to Table VII results in a 60 percent evaluation under Diagnostic Code 6100.

A July 2011 private audiogram performed at Sears revealed the following puretone thresholds for the right ear: 70 at 1000 Hz, 95 at 2000 Hz, 95 at 3000 Hz, and 105 at 4000 Hz, for an average loss of 91 decibels.  For the left ear, the examination revealed thresholds of: 60 at 1000 Hz, 95 at 2000 Hz, 90 at 3000 Hz, and 90 at 4000 Hz, for an average loss of 84 decibels.  The audiogram does not include speech recognition scores.  Thus, it is not possible to determine the numeric designation based on Table VI.  

However, Table VIa is applicable because the puretone thresholds are 55 or above for both ears at each of the specified frequencies.  This results in a numeric designation of IX for the right ear and VIII for the left ear.  See 38 C.F.R. § 4.86(a).  Utilizing the numeric designations for each ear and applying it to Table VII results in a 50 percent evaluation under Diagnostic Code 6100.

The Veteran was provided with a VA examination in August 2011.  Due to variability in the Veteran's responses during testing, the examiner determined the results were not reliable for rating purposes.  Speech discrimination scores also could not be obtained.  After the examination, the Veteran indicated that he felt rushed during the examination.  See October 2012 statement.  For these reasons, the August 2011 VA examination offers little probative value with respect to the severity of the Veteran's bilateral hearing loss.  

An October 31, 2013 VA examination revealed the following puretone thresholds for the right ear: 70 at 1000 Hz, 75 at 2000 Hz, 80 at 3000 Hz, and 90 at 4000 Hz, for an average loss of 79 decibels.  For the left ear, the examination revealed thresholds of: 65 at 1000 Hz, 80 at 2000 Hz, 70 at 3000 Hz, and 80 at 4000 Hz, for an average loss of 74 decibels.  

Speech audiometry revealed speech recognition ability of 32 percent for the right ear and 28 percent for the left ear.

Entering the average pure tone thresholds and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is XI for the right ear and XI for the left ear.  See 38 C.F.R. § 4.86(a).  Table VIa is also applicable to the both ears, and results in a numeric designation of VII for the right ear and VI for the left ear.  See 38 C.F.R. § 4.86(a).  Utilizing the highest numeric designations for each ear and applying it to Table VII results in a 100 percent evaluation under Diagnostic Code 6100.  This is the earliest date competent evidence exists warranting an evaluation in excess of 60 percent.  

In light of the Veteran's subjective complaints, and the ambiguous results of the August 2011 VA examination, the Board remanded this case in February 2014 in order for the AOJ to secure a medical opinion regarding whether puretone thresholds prior to October 31, 2013 may be estimated based on subjective complaints, evidence from hearing aid consultations / adjustments, and audiograms.  The Board also directed the AOJ to obtain a medical opinion regarding the functional impact of the Veteran's bilateral hearing loss, including employment. 

In January 2015 and September 2015, the audiologist who performed the August 2011 VA examination provided addendums.  He stated it is not possible to estimate what the Veteran's puretone thresholds would be prior to October 31, 2013.  He indicated that puretone thresholds can only be determined through recording reliable results from an audiological evaluation, as opposed to relying on subjective complaints or findings of hearing aid consultations / adjustments.  

Regarding functional impact, he acknowledged that the Veteran has difficulty understanding speech, especially in background noise and groups, even with his hearing aids.  In particular, the Veteran has difficulty understanding speech from his wife, TV, and the telephone.  (These similar complaints were also recorded during the July 2009 and August 2011 VA examinations).  Regarding employability, the audiologist opined that hearing loss and tinnitus, when considered without regard to other disabilities, does not generally render the average person unable to perform all types of sedentary and physical employment, and therefore, the Veteran's service-connected bilateral hearing loss alone does not prevent him from performing substantially gainful employment prior to October 31, 2013.  

The Board finds there is no audiological evidence of record to support an evaluation greater than 60 percent for bilateral hearing loss prior to October 31, 2013.  None of the audiograms during this period warrant an evaluation in excess of 60 percent, and as noted in the January and September 2009 addendum opinions, puretone thresholds may not be estimated based on subjective complaints or hearing consultations / adjustments.  The only objective audiological evidence of the severity of the Veteran's bilateral hearing loss is the results of the audiograms described above.  The preponderance of the evidence is against the claim for an increased evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board acknowledges the lay statements of record.  Several statements have been submitted by the Veteran and his spouse chronicling his deteriorating hearing loss symptoms.  The Veteran and his spouse both indicate he has difficulty hearing and she often repeats things five or more times.  The Veteran feels frustrated due to his inability to hear and often asks people to repeat things over and over.  He has difficulty understanding the TV and communicating over the telephone.  His symptoms are worse when background noise is present.  

While the Board is sympathetic to the Veteran's complaints, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  The Board does not dispute that the Veteran's hearing loss has caused considerable difficulty and frustration.  However, the opinions and observations of the Veteran and his family cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85 with respect to determining the severity of his service-connected hearing loss.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

Regarding the claim for a TDIU, such a finding requires the presence of impairment so severe that the average person would not be able to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities resulting from a common etiology will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).

While the Veteran's bilateral hearing loss disability resulted in functional impairment prior to October 31, 2013, there is insufficient evidence that it rendered him unemployable.  The competent evidence of record establishes hearing loss alone does not render an average person unable to work.  See January 2015 addendum.  While the Veteran asserts he is entitled to an evaluation of 100 percent due to his bilateral hearing loss symptoms, he has not provided specific reasons why he is not able to secure or maintain substantially gainful employment solely as a result of his bilateral hearing loss prior to October 31, 2013.  

In this respect, the Board observes that the RO mailed the Veteran a VA Form 21-8940 in January 2015, but the Veteran did not complete it and return it to VA.  Therefore, the Board has limited information on the Veteran's education and work history and it must instead rely heavily on the medical evidence, which specifically indicates hearing loss does not generally render an individual unemployable.  The record does not contain any opinion from a medical professional indicating otherwise.  Consequently, the claim for a TDIU prior to October 31, 2013 is denied.  Because the preponderance of the evidence is against the claim for a TDIU, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has considered whether the Veteran is entitled to a greater level of compensation prior to October 31, 2013 on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The rating criteria pertaining to hearing loss contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The symptoms associated with the Veteran's bilateral hearing loss (i.e., difficulty understanding speech and communicating in background noise) are contemplated by the rating criteria, and the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint regarding hearing loss is reduced hearing acuity and clarity, which is precisely contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).
 
Finally, the Board recognizes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  This is not applicable in the Veteran's case because he is not service-connected for any disability other than bilateral hearing loss.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   



ORDER

Entitlement to an evaluation in excess of 60 percent for bilateral hearing loss prior to October 31, 2013 is denied.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to October 31, 2013 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


